Citation Nr: 0310675	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a sinus condition, 
including nasal trauma residuals, rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972, including service in the Republic of Vietnam 
from January 1972 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (ROs) in Portland, 
Oregon, which, in part, denied service connection for a sinus 
condition. 


REMAND

In July 2002, the Board undertook additional development on 
the instant claim under 38 C.F.R. § 19.9(a)(2).  The 
development was completed. 

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, __F.3d, Nos. 02-7304, -7305, -7316, (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with the amended 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  

The Federal Circuit also determined that 38 C.F.R. § 
19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

In accordance with the July 2002 development, the Board has 
obtained the report of an April 2003 VA examination of the 
nose, sinus, larynx, and pharynx.  This evidence has not been 
considered by the RO and the appellant has not waived initial 
RO consideration of this evidence.  38 C.F.R. § 20.1304.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the veteran is advised 
of what he needs to establish entitlement 
to the benefit sought, what the evidence 
shows, and of his and VA's respective 
responsibilities in claims development. 

2.  The RO should then readjudicate the 
issue on appeal.  This should include 
consideration of all evidence of record, 
including all the evidence added to the 
record since the February 2002 
supplemental statement of the case.    
 
If the claim remains denied, the RO should issue an 
appropriate supplemental statement of the case (SSOC) and 
provide the veteran and his representative ample opportunity 
to respond.  The case should then be returned to the Board 
for further appellate review, if otherwise in order.  No 
action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	K.B. CONNER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




